Citation Nr: 1729310	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-26 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder, to include a mood disorder, a bipolar disorder, and posttraumatic stress disorder (PTSD) with major depressive disorder (MDD), from February 9, 2009, to May 30, 2010, and in excess of 70 percent from May 31, 2010, to November 15, 2016.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1983 to November 1983, from November 1989 to October 1992, and from October 1993 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied a rating in excess of 50 percent for the acquired psychiatric disorder.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Waco, Texas.  

The RO increased the disability rating to 70 percent, effective May 31, 2010, by a September 2011 rating decision.  In a January 2017 rating decision, the RO again increased the disability rating for this disability and granted a maximum rating of 100 percent, effective November 16, 2016.  Thus, after reviewing the contentions and evidence, the Board determines that the issue certified to the Board should be re-characterized and is more accurately stated as listed on the title page of this decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On her September 2011 substantive appeal form (VA Form 9), the Veteran requested a Central Office Board hearing in Washington, D.C.  She was scheduled to appear before a Veterans Law Judge at such a hearing in June 2017.  In a June 2017 statement, but prior to the scheduled hearing, the Veteran contended that she was unable to attend the hearing because of the cost associated with travelling and staying in Washington, D.C.  She requested that the hearing be postponed and that she be allowed to present testimony via live videoconference from the local RO.  Good cause having been shown, the Veteran should be scheduled for a videoconference hearing.  38 C.F.R. § 20.704(c) (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing.  The RO should notify the Veteran and her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

